Citation Nr: 1643650	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-31 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to May 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter was transferred to the RO in Houston, Texas.   

Additional, relevant evidence was received by the Board in May 2016, along with a waiver of initial RO consideration of such evidence.  Thus, the Board may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran has demonstrated no worse than a Level I hearing loss in either ear during the appeal period.  

2.  Throughout the appeal period the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating of no more than 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9413 (2015).

3.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss, arguing that his disability is more severe than currently evaluated.  Despite his contentions, the evidence of record shows that the Veteran is not entitled to a compensable rating for bilateral hearing loss.

In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In rating hearing loss specifically, the rating schedule requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.86.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  As such, the Veteran's bilateral hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.

The evidence of record demonstrates that the Veteran is not entitled to a compensable rating for bilateral hearing loss at any point during the appeal period.  
During his May 2009 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
75
LEFT
20
20
35
50
60

The average pure tone threshold from 1000 to 4000 Hertz was 46.25 decibels in the right ear and 38.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  There are no other audiological examinations of record that were completed during the appeal period.  

The Veteran was diagnosed with mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  During the May 2009 VA examination, he reported that he has difficulty hearing and understanding speech.  Thus, the examiner opined that the Veteran's hearing loss effected his usual occupation and daily activity in this regard.     

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, the examiner did not certify that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the May 2009 audiological examination to the rating criteria results in a numeric designation no greater than Level I in the either the right or left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as stated above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

II.  Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  He seeks a higher rating, reporting that he has experienced symptoms of near constant depression, suicidal ideation, obsessional rituals of checking the locks on his bedroom door at night, anxiety, panic attacks, hypervigilance, exaggerated startle response, intrusive thoughts, flattened affect, chronic sleep impairment, disturbances of motivation and mood, difficulty concentrating or focusing, difficulty adapting to stressful situations, irritability, outbursts of anger and difficulty establishing and maintaining effective family relationships.  He also seeks a TDIU, asserting that he cannot work as a result of PTSD symptoms.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of 70 percent for PTSD and an award of TDIU throughout the appeal period. 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Board observes that during the appeal period, the Veteran has been diagnosed with PTSD and alcohol abuse.  The May 2009 VA examiner opined that the Veteran's psychological symptoms are interrelated and cannot be separated.  
Thus, the Board will consider all of his psychiatric symptoms as part of his service connected disorder for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

The evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   The record shows that the Veteran's psychiatric symptomatology has been marked by near continuous depression; anxiety, panic attacks, suspiciousness, flattened affect, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, intrusive thoughts, difficulty concentrating, difficulty establishing family relationships, difficulty adapting to stressful situations, irritability and outbursts of anger.  The May 2009 VA examiner reported that the Veteran's examination indicated impaired impulse control, unprovoked irritability and periods of violence that affects motivation and mood.  The examiner noted that he engaged in the obsessional ritual of checking the locks in his home frequently, but that this symptom was not severe enough to interfere with routine activities.  The Veteran was found to have trouble completing his chores around the house due to his lack of motivation and focus.  He reported that he just wants to be left alone and no longer participates in previously enjoyable activities such as bowling and fishing.  The February 2014 private examination report also notes a neglect of personal appearance and hygiene.  The majority of the Veteran's symptoms are consistent with those listed in the criteria for a 70 percent rating.  

The Board further finds that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas throughout the appeal period.  Due to his anxiety, depression and irritability, the Veteran experiences social isolation.  His chronic nightmares and sleep impairment result in fatigue and low energy, which affects his ability to concentrate and complete tasks.  Additionally, his symptoms result in feelings of  detachment, feelings of worthlessness, verbal outbursts and mood swings, which affect his ability to function in the workplace and negatively impact his thinking, judgment and mood.  Thus, as the Veteran's PTSD symptomatology results in deficiencies in work, family relations, thinking, judgment and mood, the criteria for a 70 percent rating have been met throughout the appeal period.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximates total occupational and social impairment during the appeal period.  At the May 2009 VA examination he was alert and oriented to time and place, appeared neatly groomed with adequate hygiene, and exhibited normal speech.  The February 2014 private examiner noted that he exhibited normal attention and variable concentration.  At both examinations he was found to have appropriate thought and speech.  The examiners noted that his judgment was not impaired, and that his abstract thinking was normal.  He was also found to have impairment of his short and long term memory, and although the February 2014 private examiner noted that he had difficulty remembering "basic" information, there is no evidence he had memory loss for names of close relatives, own occupation, or his own name.  He reported passive thoughts of death, but no homicidal ideation, and was not found to be a danger to himself or others.  This evidence does not show symptoms of a similar type and severity as those associated with the 100 percent rating.

The Board notes that February 2014 private examiner's conclusion that the Veteran exhibited two symptoms that are associated with the 100 percent rating: persistent delusions or hallucinations and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, the Board finds that the evidence of record does not show that the Veteran exhibited these symptoms during the appeal period and thus affords little probative value to the examiner's characterization in this regard.  First, concerning the Veteran's ability to perform activities of daily living, including the maintenance of minimal personal hygiene, the evidence of record shows that although he is intermittently unable to complete chores around his home, he is able to complete the majority of his activities of daily living, such as cooking and eating, bathing, dressing and toileting.  The Veteran was noted to be able to manage his household finances and bills, complete his own grocery shopping, and prepare his own meals.  The May 2009 VA examiner found that he could provide self-care even though he was unable to perform household chores on some occasions.  There is no information in the May 2009 VA examination report indicating that the Veteran could not maintain a minimal level of personal hygiene.  The February 2014 private examiner noted the Veteran's reports that he would bathe every three days, typically stays in his pajamas, and needs to be reminded by his brother to shave and cut his hair.  No additional information was provided to support the February 2014 private examiner's conclusion.  Thus, while the evidence of record suggests that the Veteran exhibits a neglect of personal appearance and hygiene, the evidence as described does not show that his neglect of appearance rises to the level of being unable to maintain "minimal" personal hygiene.  Thus, the Board affords the February 2014 private examiner's conclusion in this regard little probative value.  

The Board further finds that the evidence does not support the conclusion that the Veteran suffers from persistent delusions or hallucinations.  During the May 2009 VA psychiatric examination, the Veteran reported being hypervigilant at night, stating that he gets anxious easily and has an extreme response to hearing noises, worried that someone has broken into his home.  During the February 2014 private examination he reported feeling like he is on guard duty patrolling the house, and has called the police after hearing footsteps.  During the same examination he stated that he believes there are ghosts in his house and that things move.  A comparison of the Veteran's statements in 2009 and 2014 show that at both examinations he was discussing the same set of symptoms: being hypervigilant at night and having an extreme reaction to hearing what he believes are footsteps or intruders in his home.  Even though the Veteran stated that he "hears noises" and believes there are ghosts in the house and that things move, this evidence alone does not indicate that the Veteran suffers from auditory or visual hallucinations or delusional thinking.  There is no evidence that the noises the Veteran reports are out of the ordinary rather than normal noises that can be heard at night or that such noises do not exist.  Although the Veteran stated that he believes ghosts are in his home and that things move, likely in an attempt to explain the noises he hears, he has not reported actually seeing a ghost or seeing objects move.  Thus, taken in the context of his reported symptoms of hypervigilance (especially at night) and exaggerated startle response, the evidence of record does not suggest that the Veteran suffers from "persistent delusions or hallucinations" as contemplated by the rating criteria.  

The evidence further shows that the Veteran did not suffer total social impairment during the appeal period.  The May 2009 VA examiner found that the Veteran functions minimally in a social setting because he reported playing pool about once a week. The examiner also noted that while the Veteran has difficulty maintaining effective family role functioning because he has never married and argues with his girlfriend frequently, he does see his children sometimes and is close to his siblings.  The Board notes that by the time of the February 2014 private psychiatric examination, the Veteran was no longer in a relationship with his girlfriend and had stopped playing pool; however, the examination report states that the Veteran continues to have a relationship with his brother, stating that his brother is his "greatest support system."  Thus, while he has exhibited a severe social impairment, the evidence of record shows that the Veteran has not exhibited a total social impairment throughout the appeal period.

The Board notes that the Veteran's VA examination and private examination reported GAF scores of 50 during the appeal period, with no lower score being reported.  A GAF score between 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These GAF scores do not support a 100 percent rating, as they do not reflect gross impairment in thought processes, reality testing, communication, long term memory or behavior, or a total social and occupational impairment.  In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and functional impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

III.  Entitlement to TDIU

The Board finds that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for PTSD throughout the appeal period.  The Veteran has also been service connected for the following disabilities (in addition to his psychiatric disability): tinnitus rated at 10 percent disabling and bilateral hearing loss for which he receives a noncompensable rating.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD symptoms render him unable to secure or follow substantially gainful employment.  The record shows that the Veteran has a high school diploma and has worked in various manual labor positions since his separation from service.  He last worked as a painter for approximately 20 years, ending in December 2008.  See March 2009 VA Form 21-8940.  He reports that he stopped working because he had problems focusing and did not want to be around people.  See May 2009 VA Examination Report.  Both the May 2009 VA examiner and the February 2014 private psychiatric examiner found that the Veteran's psychiatric symptoms result in disturbances of motivation and mood, a difficulty or inability to establish and maintain effective relationships and difficulty adapting to stressful circumstances.  Both examiners noted that the Veteran was unable to perform tasks around his home due to his depression and lack of focus.  Additionally, the February 2014 private psychiatric examiner and the March 2014 private vocational rehabilitation examiner both opined that the Veteran's symptoms would cause him to miss multiple days of work or have decreased ability to function at work, which would negatively impact his ability to maintain full time employment.  Thus, as the evidence of record shows that his service-connected PTSD symptoms have caused him to be unable to obtain and maintain substantially gainful employment throughout the appeal period, entitlement to a TDIU is granted for the entire period on appeal.  

IV.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the Veteran's claims, the duty to notify was satisfied by way of notification provided to the Veteran in April 2009.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's post-service medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in connection with his increased rating claims in May 2009 that evaluated the nature, extent, severity and manifestations of his PTSD and bilateral hearing loss by conducting a complete interview and appropriate testing, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.   The audiology examination was conducted by an audiologist, included the puretone audiometry test and the Maryland CNC test, and recorded the Veteran's subjective complaints concerning his hearing loss and its effect on his daily life.  Thus, the Board finds these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not alleged that his symptoms have worsened in severity since the May 2009 VA examinations.  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claims for higher ratings and no further examination is necessary.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision on the merits.


ORDER

A compensable rating for bilateral hearing loss is denied.

A 70 percent rating for PTSD is granted effective March 19, 2009, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is granted effective March 19, 2009, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


